Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 1 of 11 PageID 12172

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

COMMODORES ENTERTAINMENT
CORPORATION,

Plaintiff,

V. Case No. 6:14-cv-1335-Orl-37GJK

THOMAS MCCLARY; and FIFTH
AVENUE ENTERTAINMENT, LLC,

Defendants.

 

VERDICT FORM
We, the jury, return the following verdict:

TRADEMARK INFRINGEMENT CLAIM

Plaintiff Commodores Entertainment Corporation owns a federally registered
trademark, “The Commodores.” This Court has determined that Defendants Thomas
McClary and Fifth Avenue Entertainment, LLC infringed on Commodores Entertainment
Corporation’s trademark by calling their music group “The Commodores featuring
Thomas McClary” in connection with live performances and the promotion of concerts.
As to Defendant THOMAS MCCLARY,

1. Do you find by a preponderance of the evidence that Thomas McClary had actual
notice that Commodores Entertainment Corporation had registered the
trademarks with the United States Patent and Trademark Office?

Yes X No.

a. If your answer is “No,” go to Question Number 11.

1
Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 2 of 11 PageID 12173

b. If your answer to Question Number 1 is “Yes,” when do you find that
Thomas McClary had actual notice of Commodores Entertainment
Corporation’s registration of the trademarks?

Date: JUN 2004
2. Do you find by a preponderance of the evidence that Thomas McClary’s
trademark infringement was willful and deliberate, or Thomas McClary was
unjustly enriched, or an award of Thomas McClary’s profits is necessary to deter
future conduct?

Yes X No

If your answer is “No,” go to Question Number 10.

a Do you find by a preponderance of the evidence that Thomas McClary earned a
profit from the concert at West Hampton Beach Performing Arts Center,

(“WHBPAC”), on July 16, 2014?

Yes__X No
a. If your answer to Question Number 3 is “No,” go to Question Number 4.
b. If your answer to Question Number 3 is “Yes,” what is the amount of Mr.

McClary’s profits you find has been established?
$ 13, 47

 

€. Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 3b?
Yes KX Amount ___@, 1323

No
Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 3 of 11 PagelD 12174

4, Do you find by a preponderance of the evidence that Thomas McClary earned a

profit from the concert at Bury St. Edmonds, United Kingdom on January 27, 2015?

Yes _X No
a. If your answer to Question Number 4 is “No,” go to Question Number 5.
b. If your answer to Question Number 4 is “Yes,” what is the amount of Mr.

McClary’s profits you find has been established?
¢ 1, 107

 

” Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 4b?
Yes XK Amount _3, $5 Q
No
5. Do you find by a preponderance of the evidence that Thomas McClary earned a

profit from the concert at Norwich, St. Andrews on January 29, 2015?

Yes _ X _No
a. If your answer to Question Number 5 is “No,” go to Question Number 6.
b. If your answer to Question No. 5 is “Yes,” what is the amount of Mr.

McClary’s profits you find has been established?
§ “tl, 71s

 

a. Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 5b?

Yes X Amount__ 3.550

No
Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 4 of 11 PageID 12175

6. Do you find by a preponderance of the evidence that Thomas McClary earned a

profit from the concert at Basingstoke, Anvil on January 30, 2015?

Yes _X _No
a. If your answer to Question Number 6 is “No,” go to Question Number 7.
b. If your answer to Question Number 6 is “Yes,” what is the amount of Mr.

McClary’s profits you find has been established?
¢ 1,775

 

Gs Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 6b?
Yes___X Amount _3. ¥50
No
7. Do you find by a preponderance of the evidence that Thomas McClary earned a

profit from the concert at Northampton, Spinney on January 31, 2015?

Yes_X% No
a. If your answer to Question Number 7 is “No,” go to Question Number 8.
b. If your answer to Question Number 7 is “Yes,” what is the amount of Mr.

McClary’s profits you find has been established?
f. tito

 

c, Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 7b?
Yes X Amount _3, 90

No
Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 5 of 11 PageID 12176

8. Do you find by a preponderance of the evidence that Thomas McClary earned a

profit from the concert at Skegness, Butlins on February 1, 2015?

Yes_%__No
a. If your answer to Question Number 8 is “No,” go to Question Number 9.
b. If your answer to Question Number 8 is “Yes,” what is the amount of Mr.

McClary’s profits you find has been established? $__‘T 1 7s
G. Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 8b?
Yes X Amount _3, $50
No
9. Do you find by a preponderance of the evidence that Thomas McClary earned a

profit from the concert at Basel, Switzerland on February 3, 2015?

Yes _ X _No
a. If your answer to Question Number 9 is “No,” go to Question Number 10.
b. If your answer to Question Number 9 is “Yes,” what is the amount of Mr.

McClary’s profits you find has been established?
¢ 1,715

 

E. Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 9b?
Yes X Amount 3 ¥OO

No
Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 6 of 11 PageID 12177

10.

If you found that Commodores Entertainment Corporation did not sustain any
actual damages due to Thomas McClary’s profits, do you find that Commodores
Entertainment Corporation should be awarded nominal damages?

(Note: If damages from profits were awarded, in any amount, nominal damages
should not be awarded.)

Yes No__X

If your answer is “Yes,” in what amount?

$

As to Defendant FIFTH AVENUE ENTERTAINMENT,

Ti.

Do you find by a preponderance of the evidence that Fifth Avenue Entertainment,

LLC had actual notice that Commodores Entertainment Corporation had

registered the trademarks with the United States Patent and Trademark Office?

Yes _X_ No

a. If your answer is “No,” go to Question Number 21.

b. If your answer to Question Number 11 is “Yes,” when do you find that Fifth
Avenue Entertainment, LLC had actual notice of Commodores

Entertainment Corporation's registration of the trademarks?

Date: June JQOOO
Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 7 of 11 PageID 12178

12.

13.

14.

Do you find by a preponderance of the evidence that Fifth Avenue Entertainment,
LLC’s trademark infringement was willful and deliberate, or Fifth Avenue
Entertainment, LLC was unjustly enriched, or an award of Fifth Avenue
Entertainment, LLC’s profits is necessary to deter future conduct?

Yes_X No

If your answer is “No,” go to Question Number 20.

Do you find by a preponderance of the evidence that Fifth Avenue Entertainment,
LLC earned a profit from the concert at West Hampton Beach Performing Arts

Center, (“WHBPAC’), on July 16, 2014?

Yes X No
a. If your answer to Question Number 13 is “No,” go to Question Number 14.
b. If your answer to Question Number 13 is “Yes,” what is the amount of Fifth

Avenue Entertainment, LLC’s profits you find has been established?

¢ 4800

 

ti Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 13b?
Yes X Amount _4, SOO
No
Do you find by a preponderance of the evidence that Fifth Avenue Entertainment,
LLC earned a profit from the concert at Bury St. Edmonds, United Kingdom on
January 27, 2015?

Yes XK No
Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 8 of 11 PageID 12179

15.

16.

a. If your answer to Question Number 14 is “No,” go to Question Number 15.

b. If your answer to Question Number 14 is “Yes,” what is the amount of Fifth
Avenue Entertainment, LLC’s profits you find has been established?
$_LAIC

C. Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 14b?
Yes X  Amount_ WA Q
No

Do you find by a preponderance of the evidence that Fifth Avenue Entertainment,

LLC earned a profit from the concert at Norwich, St. Andrews on January 29, 2015?

Yes__% No
a, If your answer to Question Number 15 is “No,” go to Question Number 16.
b. If your answer to Question Number 15 is “Yes,” what is the amount of Fifth

Avenue Entertainment, LLC’s profits you find has been established?

¢ 1,410

 

é. Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 15b?
Yes x Amount _|1 40
No
Do you find by a preponderance of the evidence that Fifth Avenue Entertainment,
LLC earned a profit from the concert at Basingstoke, Anvil on January 30, 2015?

Yes X% No
Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 9 of 11 PagelD 12180

17.

If your answer to Question Number 16 is “No,” go to Question Number 17.
If your answer to Question Number 16 is “Yes,” what is the amount of Fifth

Avenue Entertainment, LLC’s profits you find has been established?

 

Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 16b?
Yes % Amount _|, 4 0

No

Do you find by a preponderance of the evidence that Fifth Avenue Entertainment,

LLC earned a profit from the concert at Northampton, Spinney on January 31,

X__No

If your answer to Question Number 17 is “No,” go to Question Number 18.
If your answer to Question Number 17 is “Yes,” what is the amount of Fifth

Avenue Entertainment, LLC’s profits you find has been established?

¢ L440

 

Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 17b?
Yes Xs Amount |, 410

No
Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 10 of 11 PageID 12181

18.

19.

Do you find by a preponderance of the evidence that Fifth Avenue Entertainment,

LLC earned a profit from the concert at Skegness, Butlins on February 1, 2015?

Yes X No

If your answer to Question Number 18 is “No,” go to Question Number 19.
If your answer to Question Number 18 is “Yes,” what is the amount of Fifth

Avenue Entertainment, LLC’s profits you find has been established?

 

Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 18b?
Yes__* Amount |» 410

No

Do you find by a preponderance of the evidence that Fifth Avenue Entertainment,

LLC earned a profit from the concert at Basel, Switzerland on February 3, 2015?

Yes X No

a.

If your answer to Question Number 19 is “No,” go to Question Number 20.
If your answer to Question Number 19 is “Yes,” what is the amount of Fifth

Avenue Entertainment, LLC’s profits you find has been established?

¢ 1,410

 

Do you award Commodores Entertainment Corporation damages from the
profits identified in your response to Question Number 19b?

Yes__X Amount _| ALO

No

10
Case 6:14-cv-01335-RBD-GJK Document 475 Filed 01/30/19 Page 11 of 11 PageID 12182

20. ‘If you found that Commodores Entertainment Corporation did not sustain any
actual damages due to Fifth Avenue Entertainment, LLC’s profits, do you find that
Commodores Entertainment Corporation should be awarded nominal damages?
(Note: If damages from profits were awarded, in any amount, nominal damages
should not be awarded.)

Yes No Pe

If your answer is “Yes,” in what amount?

$
FLORIDA’S DECEPTIVE AND UN FAIR TRADE PRACTICES ACT CLAIM

21. | Has Commodores Entertainment Corporation established by a preponderance of
evidence that Defendants’ unfair trade practice of trademark infringement

proximately caused Commodores Entertainment Corporation actual damages?

Yes ~ No xX
a. If your answer is “Yes,” go to Question Number 22.
b. If your answer is “No,” please sign and date the verdict form below.

22. State the amount of actual damages that should be awarded to Commodores

Entertainment Corporation, from Defendants, if any.

 

SO SAY WE ALL, this 3 D day of Te 2019.

“\Aat c= PSR AR QU A

FOREPERSON

11
